The State of




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 28, 2015

                                   No. 04-15-00530-CR

                              Abelardo Gerardo GONZALEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2008CRR000662-D1
                         Honorable David Peeples, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

      The Court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court